Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Amendment.
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

New Title: SUBSTRATE PROCESSING DEVICE AND SUBSTRATE PROCESSING METHOD
Authorization for this examiner’s amendment was given in a telephone interview with Belinda Lee on Dec 03, 2021.

Applicants approved for a cancellation of claims 2, 12 and 19.

Claim 1 (currently amended). A substrate processing device for processing a substrate, comprising: 
a substrate holding part that holds the substrate; 
a chamber that has a side wall part disposed around the substrate holding part and a top wall part disposed above the substrate holding part and contains the substrate holding part; 
a first gas supply part that is disposed in the top wall part and supplies a first gas toward a side on which the substrate holding part is positioned; 
a second gas supply part that is contained in the chamber and supplies a second gas to an inside of the chamber; and 

wherein the second gas is a gas different from oxygen and different from an allotrope of oxygen, wherein the second gas supply part has an air feeding port part for supplying the second gas to the inside of the chamber, [[and]] 
wherein the air feeding port part is positioned on an upward side of a holding position of the substrate by the substrate holding part in a vertical direction and is positioned on an outward side of the substrate holding part in a horizontal direction [[.]], and 
wherein the second gas supply part supplies the second gas toward the top wall part through the air feeding port part.

Claim 10 (currently amended).  A substrate processing method for processing a substrate which is held by a substrate holding part inside a chamber, comprising: 
supplying a first gas from a top wall part of the chamber toward a side on which the substrate holding part surrounded by a side wall part of the chamber is positioned; and 
supplying a second gas to an inside of the chamber during a period different from a period of supplying the first gas, 
wherein the second gas is a gas different from oxygen and different from an allotrope of oxygen, [[and]] 
wherein in supplying the second gas, the second gas is supplied from a position on an upward side of a holding position of the substrate by the substrate holding part in a vertical direction and a position on an outward side of the substrate holding part in a horizontal direction [[.]], and 


Priority 
Acknowledge is made of applicants’ claim for foreign priority base on an application JP2019-063854 filed in Japan on 03/28/2019 
It is noted that Applicants have filled a certified copy of said application as required by U.S.C 119, which papers have been placed of record in the file.


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Reason for allowance

The following is an examiner’s statement of reason for the indication of allowable subject matter:
Set of Claims 1, 3-9 is considered allowable.
The following is a statement of reason for the indication of allowable subject matter:
Claim 1 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. Otsuka et al. (U.S. Pub. No. 2014/0137893) and Miyahara (U.S. Patent No. 10,818,521), taken individually or in combination, do not teach the claimed invention having a control unit that is configured to control the first gas supply part and the second gas supply part, wherein the second gas is a gas different from oxygen and different from an allotrope of oxygen, wherein the second gas supply part has an air feeding port part for supplying the second gas to the inside of the chamber, wherein the air feeding port part is positioned on an upward side of a holding position of the substrate by the substrate holding part in a vertical direction and is positioned on an outward side of the substrate holding part in a horizontal direction, and wherein the second gas supply part supplies the second gas toward the top wall part through the air feeding port part and other limitation as cited in independent claim 1.
Claims 3-9 inherit the allowable subject matter of claim 1 are similarly allowable. 
Set of Claims 10-11, 13-18 is considered allowable.
The following is a statement of reason for the indication of allowable subject matter:
Claim 10 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. Otsuka et al. (U.S. Pub. No. 2014/0137893) and Miyahara (U.S. Patent No. 10,818,521), taken individually or in combination, do not teach the claimed invention having
supplying a second gas to an inside of the chamber during a period different from a period of supplying the first gas, wherein the second gas is a gas different from oxygen and different from an allotrope of oxygen, wherein in supplying the second gas, the second gas is supplied from a position on an upward side of a holding position of the substrate by the substrate holding part in a vertical direction and a position on an outward side of the substrate holding part in a horizontal direction, and wherein in supplying the second gas, the second gas is supplied from a position above a conveyance path for the substrate, and 5Customer No.: 31561 Docket No.: 096899-US-963 Application No.: 16/801,193 wherein the conveyance path indicates a path at a time of conveying the substrate via an opening which is provided in the side wall part and is able to be opened and closed.
Claims 11, 13-18 inherit the allowable subject matter of claim 10 are similarly allowable. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (571) 270-5841.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).